Citation Nr: 0402352	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  97-28 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
right arm injury.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for colon polyps and 
carcinoma of the colon.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977, and had several subsequent periods of reserve duty, to 
include a period of inactive duty for training in August 1991 
during which the veteran experienced a right arm injury in 
the line duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was the subject of a May 2003 hearing before the 
undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 

At page two of the May 2003 Board hearing transcript, the 
veteran's representative asserted the veteran's intention, as 
reflected in an April 2003 VA Form 646, to apply for a 
compensable rating for service-connected bilateral hearing 
loss.  This matter is referred to the RO for appropriate 
action.


REMAND

In January 2003, subsequent to the most recently issues 
Supplemental Statements of the Case (SSOCs) for the issues on 
appeal (which range in date from June 2001 to July 2002), and 
in connection with new claims for non-service-connected 
pension benefits, the RO received a substantial body of 
medical evidence, to include additional medical evidence 
pertaining to the disabilities for which the veteran claims 
service connection in the present appeal.  In June 2000, the 
veteran submitted a statement in support of his claim 
expressing dissatisfaction with the medical evidence of 
record.  VA now has before it, without an associated waiver 
of RO consideration, more complete records of treatment in 
the year 2000, as well as some additional evidence of 
treatment after June 2000 and dating back as early as 1988, 
which were received after the issuance of the most recently 
issued SSOCs.  A Supplemental Statement of the Case should be 
issued considering the newly received evidence.  See 38 
C.F.R. § 19.31 (2003).    

The Board also notes that, at the veteran's May 2003 Board 
hearing, the veteran's representative argued that new VA 
examinations were warranted based on the large amount of 
medical evidence, as well as supportive medical opinions from 
treating physicians, received since the most recent VA 
examinations, completed in 1996 and 1998.  In  further 
adjudicating the case, the RO should consider whether, in 
light of the substantial additional medical evidence now 
associated with the claims file, additional VA examinations 
are required for a determination on the merits of each of the 
issues on appeal.  See 38 U.S.C.A. § 5103A(d). 

The Board further notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) recently held that such 
specific notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  In conducting further 
development and adjudication in the present case, the RO 
should ensure compliance with the VCAA.

Additionally, the Board finds that April 2003 correspondence 
from the veteran's representative constitutes a notice of 
disagreement with the denial of a rating in excess of 10 
percent for service-connected tinnitus, of which he was 
provided written notice in February 2003.  No Statement of 
the Case on this matter is associated with the claims file.  
In light of the present procedural posture of this issue, the 
Board is obligated to remand the claim for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
veteran provided testimony on this issue at his May 2003 
Board hearing.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the rating decision 
addressing the issue of a rating in 
excess of 10 percent for service-
connected tinnitus.  The Statement of the 
Case should address whether an increased 
rating is warranted on either a schedular 
or an  extraschedular basis.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
Pursuant to the request of the veteran's 
representative at the May 2003 Board hearing, 
for each issue on appeal, this should include 
consideration of whether a VA compensation 
examination is required for a determination 
on the merits of the claim, particularly in 
light of the substantial quantity of medical 
evidence received since the most recently 
conducted VA compensation examinations.  See 
38 U.S.C.A. § 5103A(d).  If further action is 
required, the RO should undertake it before 
further adjudication of the claims.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5. The RO should readjudicate the issues 
on appeal, to include consideration of 
all evidence received since the most 
recently issued Supplemental Statement of 
the Case for each issue.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


